Supreme Court of Texas
                           ══════════
                            No. 20-0366
                           ══════════

               Elephant Insurance Company, LLC,
                             Petitioner,

                                  v.

 Lorraine Kenyon, Individually and as Executrix of the Estate of
                      Theodore Kenyon,
                             Respondent

   ═══════════════════════════════════════
               On Petition for Review from the
       Court of Appeals for the Fourth District of Texas
   ═══════════════════════════════════════

                    Argued November 30, 2021

      JUSTICE DEVINE delivered the opinion of the Court.

      JUSTICE YOUNG filed a concurring opinion, in which Justice
Blacklock joined.

      After an insured motorist was involved in a single-car accident,
the motorist’s spouse arrived at the accident scene and began taking
photos. While the spouse was on the side of the road engaging in that
activity, he was struck by another vehicle and killed. The motorist
alleges her automobile insurer had “instructed” her to take photos; she
had relayed that instruction to her spouse, who was complying when the
other driver hit him; and the insurer’s negligence in issuing such an
instruction proximately caused her spouse’s death. The issue of first
impression in this wrongful-death and survival action is whether the
automobile insurer owed the motorist and her husband a duty to process
a single-vehicle accident claim without requesting that the insured take
photographs or to issue a safety warning along with any such request.
Balancing the factors relevant to “determining the existence, scope, and
elements of legal duties,” 1 we agree with the trial court that the insurer
bore no such duty. We therefore reverse the court of appeals’ judgment
and render judgment for the insurer.
                                 I. Background
       Lorraine Kenyon lost control of her car on a rain-slick road,
striking a guardrail. No other cars were involved. The accident scared
Kenyon and rendered her vehicle inoperable, but she was uninjured.
Kenyon first called her husband, Theodore, and then her insurer,
Elephant       Insurance     Company,        to   report   the   accident.      A
“first notice of loss” representative working at Elephant’s Virginia call
center took Kenyon’s call.            The conversation was recorded and
transcribed for the record. 2
       Shortly after the call began, the recording captured part of a brief
exchange between Kenyon and an unknown person that prompted

       1Pagayon v. Exxon Mobil Corp., 536 S.W.3d 499, 506 (Tex. 2017); see
Greater Hous. Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990) (“[T]he
existence of duty is a question of law for the court to decide from the facts
surrounding the occurrence in question.”).
       2   The full transcription is attached as an appendix to this opinion.




                                         2
Kenyon to say, “Do we need to call 911? Well, I’ve got the insurance.
Yeah. I’m not — I’m not hurt. No. Just soreness, you know, I think
from the seat — from the seat belt.” The recording also captured a brief
exchange between Kenyon and a firefighter, who stopped to inquire
about her condition.
      Afterward, Kenyon raised the subject of photographs by
inquiring, “Do you want us to take pictures?”          The representative
answered, “Yes, ma’am. Go ahead and take pictures. And — And we
always recommend that you get the police involved but it’s up to you
whether you call them or not.” A short time later, Kenyon mentioned
that, before calling Elephant, she had called her husband, who was at
their home, a short distance from the accident site.           Immediately
thereafter, the representative recapped:

      Okay. And pictures — And you said you’re going to take
      pictures. And the vehicle is not drivable. Let me go back
      real quick. It does look like you have roadside assistance
      towing on the policy, so what I can do is, I can go ahead and
      transfer you over to them, that way — . . . they can help
      you out with getting the vehicle towed.

There was no discussion about the time, place, or manner for taking any
pictures.
      At some point, Theodore arrived on scene and began taking
pictures. The recording does not reflect when Theodore arrived or when
and how Kenyon relayed the request to take pictures. 3 Nor does the



      3 Kenyon’s deposition testimony is no more illuminating. She recounted
that before Theodore was hit, she had inquired about taking pictures and told
Theodore “they need pictures.”




                                     3
recording suggest that the call-center employee knew Theodore was
en route, on scene, or in the process of taking pictures.          But while
Kenyon remained on the phone with Elephant’s representative, another
driver lost control on the wet road; struck Theodore, who was reportedly
standing off-road taking pictures; and collided with Kenyon’s vehicle.
The call ended with the call-center employee making a 911 call at
Kenyon’s request. Theodore sustained fatal injuries and died on the way
to the hospital.    Kenyon also suffered injuries, but they were not
life-threatening.
       Following this undeniably tragic event, Kenyon, individually and
as executrix of her husband’s estate (collectively, Kenyon), filed a
wrongful-death and survival action against Elephant and the other
driver.    Against Elephant, she alleged several negligence theories—
including ordinary negligence, negligent training and licensing, 4
negligent undertaking, and gross negligence—and claims related to
Elephant’s handling of her claim for uninsured/underinsured motorist
(UIM) benefits. All of the negligence claims were based, in whole or
part, on Kenyon’s contention that Elephant’s call-center employee was
negligent in “instructing” her to take unnecessary photographs of a
single-vehicle accident because the instruction to do so substantially
increased the risk of harm to Theodore. Kenyon argued that Elephant
failed to train its first-notice-of-loss representatives to instruct insureds
at the scene of an auto accident “in a safe and competent manner.”



       4 As we recently noted, we have not ruled definitively on the existence,
elements, and scope of torts such as negligent training, and we are not called
on to do so in this case. See Pagayon, 536 S.W.3d at 505.




                                      4
Kenyon alleged that, due to the “special relationship” between an
insurer and insured, Elephant had a general “duty to act as a reasonable
and prudent insurance company” and breached that duty “when it
instructed the insureds to take photographs from the scene.” If such a
duty did not already exist, she alleged that one arose when Elephant
affirmatively acted to guide her through the post-accident claims
process.
      In the course of discovery, Elephant’s call-center employee
testified that she was trained to obtain information about the accident,
who was at fault, and the existence of any injuries, as well as to
encourage the insured to take photographs of the accident scene. But
she was not trained to inquire about the insured’s safety or to ask
whether the insured was in a safe location. Even so, Kenyon testified
that she did not expect Elephant’s employee to provide safety guidance,
that she believed she and Theodore were safe, and that if either of them
had felt otherwise, they would have taken appropriate precautions.
      Elephant moved for traditional and no-evidence summary
judgment on all of Kenyon’s claims. With respect to the negligence and
gross-negligence claims, Elephant argued, among other things, that
(1) Kenyon’s reliance on a “special relationship” between an insurer and
insured does not give rise to duties outside of the claim-processing
context, (2) an insurer bears no duty to ensure an insured’s safety,
(3) Elephant owed no duty to ensure Theodore’s safety, and (4) Kenyon
could produce no evidence that Elephant “breached any duty or standard
of care imposed by Texas law.”      Elephant further argued that the
evidence conclusively negated the elements giving rise to a duty under




                                   5
a negligent-undertaking theory and, in the alternative, that no evidence
supported the elements of such a duty or the predicates to establishing
gross negligence for exemplary-damages purposes.
      The trial court denied summary judgment as to Kenyon’s UIM
claims, which are not at issue in this proceeding, but rendered judgment
in Elephant’s favor on all of the negligence and gross-negligence claims,
concluding that the insurer “owed no duty” to the Kenyons with respect
to those claims.    The court granted Kenyon permission to take an
interlocutory appeal of the order granting summary judgment on the
negligence and gross-negligence claims, observing that (1) the portion of
the order disposing of those claims involves controlling questions of law
as to which there is a substantial ground for difference of opinion
regarding whether Kenyon has stated viable claims against Elephant
for damages arising from Theodore’s death and (2) an immediate appeal
of that portion of the order may materially advance termination of the
litigation because those claims represent the majority of the claimed
damages. 5
      Kenyon timely filed an application for a permissive interlocutory
appeal and presented the controlling legal issues as whether an insurer
has a duty to “exercise reasonable care in providing [post-accident]
guidance so as not to increase the risk of harm to its insured,” and if not,




      5 See TEX. CIV. PRAC. & REM. CODE § 51.014(d) (providing the requisites
for granting a permissive appeal of an otherwise unappealable interlocutory
order).




                                     6
whether Elephant voluntarily assumed such a duty. 6               The court of
appeals accepted the appeal, 7 and in a split decision, the panel affirmed
the trial court’s summary judgment. Considering the undisputed facts
and viewing the record favorably to Kenyon as the nonmovant, the panel
majority conducted a balancing inquiry in determining that the insurer
did not owe a duty to the Kenyons under the circumstances alleged. The
court also concluded that the negligent-undertaking claim failed
because Elephant did not undertake any affirmative action for the
Kenyons’ protection.
       On rehearing, the en banc court withdrew the panel opinion and
reversed the trial court’s order as to all of Kenyon’s negligence and
gross-negligence claims. 8 In doing so, the appellate court labored to the
conclusion that its only obligation in the permissive appeal was to
ascertain whether Elephant owed any duty at all to the Kenyons. 9

       6 See id. § 51.014(f) (stating that, to perfect a permissive interlocutory
appeal, the appealing party must file an “application” with the court of appeals
“not later than the 15th day after the date the trial court signs the order to be
appealed” and explain why an appeal is warranted).
       7 See id. (authorizing the court of appeals to accept an appeal of an
otherwise unappealable interlocutory order if (1) the requisites for a
permissive interlocutory appeal are satisfied, (2) the trial court has granted
permission to appeal the order, and (3) the appealing party has timely filed an
application explaining why a permissive appeal is warranted).
       8 628 S.W.3d 868, 878, 912 (Tex. App.—San Antonio 2020) (en banc).
Kenyon also appealed the trial court’s summary judgment on her statutory
misrepresentation claims, but the court of appeals dismissed that portion of
the appeal for want of jurisdiction because those claims were outside the scope
of the permissive appeal. Id. at 884. Kenyon did not appeal the disposition of
her negligence per se and negligent-failure-to-license claims. Id. at 884 n.3.
Accordingly, none of these claims are at issue here.
       9   Id. at 881-84.




                                       7
Viewing its objective narrowly, the court stated that it either could not
or would not determine whether any such duty actually applies to the
facts and circumstances surrounding the occurrence in question. 10
Rather, the court treated the scope of a duty as a question of “breach”
that it was neither asked nor required to decide. 11 After observing that
insurers do indeed owe their insureds “a duty of good faith and fair
dealing”—which is a bad-faith cause of action related to claims
processing—the court concluded that this duty was not conclusively
negated because the record bears some evidence that “Elephant’s
request or instruction that Kenyon take accident scene pictures ‘has
[some]thing to do with the processing [or paying] of claims’” given that
the policy requires insureds to submit to Elephant “all photographs . . .
the [insured] has” and provide “accident or loss information [to
Elephant] as soon as practicable.” 12
      The court further held that the record bears some evidence that
Elephant had assumed a duty by voluntarily undertaking affirmative
action for the Kenyons’ benefit or protection. In the court’s estimation,
the summary-judgment evidence raised a fact issue that (1) “Elephant
performed insurance services—‘guid[ing] the insureds through the
post-accident events, including beginning [Elephant’s] investigation of
the claim’”; (2) such services were for Kenyon’s benefit or protection
because the insurance policy included personal-injury-protection (PIP)



      10   Id. at 880 & 887-91.
      11   Id. at 882-84.
      12   Id. at 888 (first two alterations in original).




                                          8
benefits,    roadside-assistance   benefits,   and   collision   coverage; 13
(3) Kenyon had relied on Elephant’s agreement to provide these benefits
by complying with the request to take pictures; and (4) Elephant’s
performance of these insurance services “increased the risk of harm” to
Kenyon. 14
      Responding to the dissents, the court asserted that the foregoing
conclusions were confirmed by balancing the various factors courts
usually weigh to determine whether a duty exists under the common
law, holding that “under the narrow facts of this case,” when an insured
reports a claim, an automobile insurer has a duty to protect the insured’s
physical safety when providing post-accident guidance. 15 Because the
trial court’s summary-judgment ruling was based on the absence of any
duty, the court held that summary judgment was not proper as to
Kenyon’s negligence, negligent-undertaking, negligent-training, and
gross-negligence claims. 16
      The dissenting justices criticized the majority’s adoption of a “new
duty” that requires an insurer who answers a telephone call to “‘exercise
reasonable care in providing [post-accident] guidance so as not to
increase the risk’ of physical harm to the insured, including ascertaining
whether the insured is physically safe before answering her questions




      13   Id. at 898.
      14   Id. at 891-99.
      15   Id. at 902-12.
      16   Id. at 901-02 & 912.




                                     9
or permitting or encouraging her to document damage to her vehicle.” 17
The dissents explained that (1) no such duty currently exists under the
common law; 18 (2) the majority had interpreted, expanded, and
misapplied the duty of good faith and fair dealing far beyond its
recognized and logical scope; 19 (3) the majority had misapplied the
balancing factors for determining whether a new duty should be
recognized          under       the       common          law; 20       (4) Kenyon’s
negligent-undertaking claim failed as a matter of law because the record
bears no evidence that Elephant undertook any actions that it knew or
should have known were necessary for Kenyon’s protection and Kenyon
admitted she was not relying on Elephant’s first-notice-of-loss
representative to provide her safety advice; 21 and (5) the absence of any
duty    supporting        a   negligence       claim    precluded      recovery   on
gross-negligence and negligent-training claims premised on the same
conduct. 22
       Elephant’s petition for review echoes the dissenting justices’
concerns about the court of appeals’ legal analysis. 23


       17Id. at 912-13 (Marion, C.J., dissenting) (alteration in original); id. at
918 (Martinez, J., dissenting) (joining Chief Justice Marion’s dissent and
concurring in her analysis).
       18   Id. at 912-13 (Marion, C.J., dissenting).
       19   Id. at 914.
       20   Id. at 914-16; id. at 918-20 (Martinez, J., dissenting).
       21   Id. at 916-17 (Marion, C.J., dissenting).
       22   Id. at 917-18.
        Amicus curiae American Property Casualty Insurance Association
       23

and Texas Association of Defense Counsel filed briefs supporting Elephant.




                                          10
                                   II. Discussion
         The elements of a common-law negligence claim are (1) a legal
duty; (2) a breach of that duty; and (3) damages proximately resulting
from the breach. 24 “The threshold inquiry in a negligence case is duty.” 25
This inquiry encompasses several questions of law: the existence, scope,
and elements of a duty. 26 Here, the central dispute and the controlling


         24   See, e.g., Praesel v. Johnson, 967 S.W.2d 391, 394 (Tex. 1998).
         25   Greater Hous. Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex.
1990).
         26Pagayon v. Exxon Mobil Corp., 536 S.W.3d 499, 506 (Tex. 2017)
(courts “balance the relevant factors in determining the existence, scope, and
elements of legal duties”); Humble Sand & Gravel, Inc. v. Gomez, 146 S.W.3d
170, 191-92 (Tex. 2004) (“[T]he decision whether to require a warning to
ultimate users in addition to a warning to intermediaries is for us one of legal
duty.”); Phillips, 801 S.W.2d at 525 (“[T]he existence of duty is a question of
law for the court to decide from the facts surrounding the occurrence in
question.”); Timberwalk Apartments, Partners, Inc. v. Cain, 972 S.W.2d 749,
756 (Tex. 1998) (“The foreseeability of an unreasonable risk of criminal conduct
is a prerequisite to imposing a duty of care on a person who owns or controls
premises to protect others on the property from the risk. Once this prerequisite
is met, the parameters of the duty must still be determined. ‘Foreseeability is
the beginning, not the end, of the analysis in determining the extent of the
duty to protect against criminal acts of third parties.’”); Colonial Sav. Ass’n v.
Taylor, 544 S.W.2d 116, 119-20 (Tex. 1976) (determining the elements giving
rise to a duty under a negligent-undertaking theory); see also In re Occidental
Chem. Corp., 561 S.W.3d 146, 170 n.4 (Tex. 2018) (Boyd, J., dissenting) (noting
that “the legal question [at issue] goes to the scope of the counties’ duty, not
the existence of that duty” (emphasis omitted)); Universe Life Ins. Co. v. Giles,
950 S.W.2d 48, 64 (Tex. 1997) (Hecht, J., concurring) (“It is the courts’ duty to
provide clarity because the existence and scope of a legal duty are questions of
law.” (citing Otis Eng’g Corp. v. Clark, 668 S.W.2d 307, 309 (Tex. 1983), which
examined the scope of an employer’s duty to control an intoxicated employee
based on a balancing of factors)); Am. Indus. Life Ins. Co. v. Ruvalcaba, 64
S.W.3d 126, 133 n.4 (Tex. App.—Houston [14th Dist.] 2001, pet. denied) (“[W]e
review the trial court’s determination of the existence and scope of a negligence
duty de novo.”).




                                           11
issues involve the existence and scope of a duty—that is, whether
Elephant owes a duty to Kenyon that applies to the factual situation
presented. As we have explained, “the existence of duty is a question of
law for the court to decide from the facts surrounding the occurrence in
question.” 27     “When a duty has not [already] been recognized in
particular circumstances, the question is whether one should be.” 28
       Before a duty is recognized, courts must weigh the “social,
economic, and political questions and their application to the facts at
hand” 29 to determine whether a duty exists and what it is. 30         The
considerations that bear on those matters include “the risk,
foreseeability, and likelihood of injury [weighed] against the social
utility of the actor’s conduct, the magnitude of the burden of guarding
against the injury, and the consequences of placing the burden on the
defendant.” 31     Additional considerations include “whether one party
would generally have superior knowledge of the risk or a right to control
the actor who caused the harm.” 32 Courts may not hold people to very
general duties of exercising ordinary care in all circumstances. 33
Rather, “Texas law requires the court to be more specific, to balance the



       27   Phillips, 801 S.W.2d at 525.
       28   Pagayon, 536 S.W.3d at 503.
       29   Humble Sand & Gravel, 146 S.W.3d at 182.
       30   Pagayon, 536 S.W.3d at 506.
       31   Humble Sand & Gravel, 146 S.W.3d at 182.
       32   Id.
       33   Pagayon, 536 S.W.3d at 506.




                                           12
relevant factors in determining the existence, scope, and elements of
legal duties.” 34
       Though fact issues may be involved in determining whether to
impose a duty in a defined class of cases, the issue is not whether the
facts show a breach of an applicable standard of care. 35 Rather, the duty
inquiry involves evaluating the factual situation presented “in the
broader context of similarly situated actors.” 36 Some of the balancing
factors—like risk and foreseeability—may involve questions of fact that
cannot be determined as a matter of law, but “such cases are unusual.” 37
More often, “the material facts are either undisputed or can be viewed
in the light required by the procedural posture of the case.” 38 In this
case, the facts surrounding the event in question are largely undisputed
and, to the extent they are not, can be viewed, as the summary-judgment
standard requires, in the light most favorable to Kenyon. 39
       In confronting the duty question presented in this case, the court
of appeals focused on the existence of some duty without considering the
parameters or applicability of the duty to the circumstances alleged.
Compounding the error, the court artificially constricted the scope of


       34   Id.
       35   Id. at 504.
       36   Id.
       37   Id.
       38   Id.
       39See Exxon Mobil Corp. v. Rincones, 520 S.W.3d 572, 579 (Tex. 2017)
(viewing all disputed evidence favorably to the summary-judgment nonmovant
and indulging all reasonable inferences and resolving all doubts favorably to
the nonmovant).




                                     13
appellate review, suggesting that permissive interlocutory appeals are
substantively different because the procedural vehicle for pursuing one
is different than other types of appeals. 40 Our opinion in Sabre Travel
International, Ltd. v. Deutsche Lufthansa AG 41 is clear in placing a
properly certified interlocutory appeal on equal footing with other
appeals with respect to disposition on the merits; nonetheless, we
elaborate here.
                              A. Scope of Appeal
       While appeals are often taken only from a final judgment,
“necessity” and “public policy dictates” have “driven the Legislature to
enact a comprehensive interlocutory appeals statute to allow certain
appeals before final judgment.” 42            One such exception to the
final-judgment rule is the permissive interlocutory appeal statute in
Section 51.014(d) and (f) of the Texas Civil Practice and Remedies Code.
In enacting this statute, the Legislature “was driven by the public policy
of ensuring the efficient resolution of civil suits . . . and making the
judicial system more accessible, more efficient, and less costly to all




       40   628 S.W.3d 868, 881-83 (Tex. App.—San Antonio 2020).
       41   567 S.W.3d 725, 730, 731 (Tex. 2019).
       42Id.; see Dall. Symphony Ass’n, Inc. v. Reyes, 571 S.W.3d 753, 758-59
(Tex. 2019) (observing that the ever-expanding categories of interlocutory
appeals have made those types of appeals more of the rule than the exception).




                                        14
taxpayers.” 43 Such an appeal is authorized only with the trial court’s
permission and only when:

       (1) the order to be appealed involves a controlling question
       of law as to which there is a substantial ground for
       difference of opinion; and

       (2) an immediate appeal from the order may materially
       advance the ultimate termination of the litigation. 44

When these requirements are satisfied, granting a permissive appeal
spares litigants and courts “the inevitable inefficiencies of the final
judgment rule in favor of early, efficient resolution of controlling,
uncertain issues of law that are important to the outcome of the
litigation.” 45
       Unlike mandatory interlocutory appeals, 46 courts of appeals have
discretion to accept an interlocutory appeal certified by the trial court. 47
In this case, the requirements for taking a permissive interlocutory
appeal have been satisfied, and the court of appeals exercised its
discretion to accept the appeal, as has this Court. 48 But in deciding the
case, the appeals court took a disconcertingly cramped view of its
jurisdiction over the appeal and pointedly constrained its principal



        Sabre Travel, 567 S.W.3d at 736 (discussing TEX. CIV. PRAC. & REM.
       43

CODE § 51.014(d), (f)).
       44   TEX. CIV. PRAC. & REM. CODE § 51.014(d).
       45   Sabre Travel, 567 S.W.3d at 732.
       46   See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(1)-(15).
       47   Id. § 51.014(f); see Sabre Travel, 567 S.W.3d at 732.
       48   See TEX. CIV. PRAC. & REM. CODE § 51.014(d), (f).




                                         15
analysis to only a portion of the duty inquiry—whether any duty exists
at all. 49 While it is true that the issue in this interlocutory appeal
concerns the duty element of a negligence claim, the scope of that
inquiry is not as narrow as the court of appeals framed it. The question
is not only whether a duty exists in the abstract but also whether the
duty is applicable to or fairly implicated by the facts and circumstances
presented.
         When an appellate court—this or any other—accepts a permissive
interlocutory appeal, the court should do what the Legislature has
authorized and “address the merits of the legal issues certified.” 50 In
doing so, permissive appeals are resolved according to the same
principles as any other appeal, including addressing all fairly included
subsidiary issues and ancillary issues pertinent to resolving the
controlling legal issue. 51 The permissive interlocutory appeal statute
expressly allows an appeal from an order that is otherwise unappealable
if “the order to be appealed involves a controlling question of law” and if
“an immediate appeal from the order may materially advance the
ultimate termination of the litigation.” 52 While “involve[ment]” of a
controlling legal issue is essential to securing a permissive appeal, the
statute plainly provides that it is the order (or, as the case may be, the




         49   628 S.W.3d 868, 881-84, 886-88 (Tex. App.—San Antonio 2020) (en
banc).
         50   See Sabre Travel, 567 S.W.3d at 733.
         51   See TEX. R. APP. P. 38.1, 53.2.
         52   TEX. CIV. PRAC. & REM. CODE § 51.014(d) (emphases added).




                                           16
relevant portion of the order) that is on appeal, 53 and the rules of
appellate procedure preclude a strict construction of issues presented on
appeal. 54 In the context of a permissive interlocutory appeal, giving the
parties half a loaf is not better than giving them nothing; it is worse than
nothing. 55 It is less efficient and more costly and thwarts the prudential
and salutary purpose of the power the Legislature has granted.
       Fully addressing the legal issues presented here and preserved
below, as the Legislature intended, we hold that Kenyon’s negligence
claims fail for want of an applicable legal duty. Because the existence,
scope, and elements of a legal duty are legal questions subject to de novo
review, we need not endeavor to unwind the Gordian Knot the court of
appeals constructed in reaching the contrary conclusion.                     We
nonetheless start with a brief discussion of the insurer’s duty of good
faith and fair dealing, which the court of appeals latched onto sua sponte
based on (1) Kenyon’s allegation that a “special relationship” between
an insurer and insured gives rise to a duty of care and (2) Elephant’s
concession that the nature of the insurance relationship gives rise to a
special relationship that imposes a duty on insurers to act fairly and in


       53 Id.; see Dall. Symphony Ass’n, Inc. v. Reyes, 571 S.W.3d 753, 759 (Tex.
2019) (stating that in construing an interlocutory-appeal statute, “the real goal
is simply a ‘fair’ reading of the language,” which means a reading that “give[s]
effect to all its provisions”).
       54   See TEX. R. APP. P. 38.1(f), 53.2(f).
       55 Cf. Coastal Corp. v. Garza, 979 S.W.2d 318, 322-26 (Tex. 1998)
(Hecht, J., dissenting) (“[I]t is a time-honored maxim of the Anglo–American
common-law tradition that a court possessed of jurisdiction generally must
exercise it.” (alteration in original) (quoting Ohio v. Wyandotte Chems. Corp.,
401 U.S. 493, 496-97 (1971))).




                                          17
good faith. Even acknowledging those circumstances to be true, we
agree with Elephant that the duty of good faith and fair dealing does not
encompass the negligence claims alleged here.
                    B. Duty of Good Faith and Fair Dealing
         Kenyon’s live pleading states that, “[d]ue to the special
relationship between [Elephant] and [Kenyon] resulting from the
insurer/insured relationship, [Elephant] owed [Kenyon] [a] duty to act
as a reasonable and prudent insurance company when the insureds
contacted [Elephant] regarding the claim arising from the single-vehicle
accident.” As Elephant acknowledges, “[i]n the insurance context a
special relationship arises out of the parties’ unequal bargaining power
and the nature of insurance contracts which would allow unscrupulous
insurers to take advantage of their insureds’ misfortunes in bargaining
for settlement or resolution of claims.” 56            This is so because “[a]n
insurance company has exclusive control over the evaluation, processing
and denial of claims.” 57
         In Arnold v. National County Mutual Fire Insurance Co., we
explained that, absent a duty of good faith and fair dealing, insurers
could “arbitrarily deny coverage and delay payment of a claim with no
more penalty than interest on the amount owed.” 58 “For these reasons
a duty is imposed that ‘[an] indemnity company is held to that degree of
care and diligence which a man of ordinary care and prudence would


         56   See Arnold v. Nat’l Cnty. Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex.
1987).
         57   Id.
         58   Id.




                                           18
exercise in the management of his own business,’” and “[a] cause of
action for breach of the duty of good faith and fair dealing is stated when
it is alleged that there is no reasonable basis for denial of a claim or
delay in payment or a failure on the part of the insurer to determine
whether there is any reasonable basis for the denial or delay.” 59
       The duty Kenyon urges the Court to adopt here bears no
resemblance to the duty of good faith and fair dealing, which Arnold and
its progeny have applied only to issues of timeliness and “unscrupulous”
conduct in the investigation, processing, and payment of claims. 60
Kenyon’s negligence and gross-negligence claims against Elephant for
lack of appropriate “guidance” are not based on “unequal bargaining
power,” “the nature of insurance contracts,” “tak[ing] advantage” of the


       59Id. (quoting G.A. Stowers Furniture Co. v. Am. Indem. Co., 15 S.W.2d
544, 548 (Tex. Comm’n App.1929, holding approved)).
       60 See id.; see also, e.g., Republic Ins. Co. v. Stoker, 903 S.W.2d 338, 340
(Tex. 1995) (holding that an insurer does not breach the duty of good faith and
fair dealing if it denies a claim for an invalid reason when there was, at the
time, a valid reason for denial because breach of the duty “requires an objective
determination of whether a reasonable insurer under similar circumstances
would have delayed or denied the claimant’s benefits”); Union Bankers Ins. Co.
v. Shelton, 889 S.W.2d 278, 283 (Tex. 1994) (holding that the duty of good faith
and fair dealing extends to an insurer’s cancellation of a policy because “[t]he
insurer’s ability to unilaterally cancel an insurance policy and the insured’s
inability to prevent cancellation demonstrates a great disparity in bargaining
power between the two parties”); Lyons v. Millers Cas. Ins. Co. of Tex., 866
S.W.2d 597, 601 (Tex. 1993) (holding that bad faith focuses on the
reasonableness of the insurer’s conduct in rejecting a claim); Murray v. San
Jacinto Agency, Inc., 800 S.W.2d 826, 828 (Tex. 1990) (describing the duty of
good faith and fair dealing as focused on “the processing and payment of
claims”); Viles v. Sec. Nat’l Ins. Co., 788 S.W.2d 566, 568 (Tex. 1990) (holding
that the special relationship in the insurance context imposes a “duty to
investigate claims thoroughly and in good faith, and to deny those claims only
after an investigation reveals there is a reasonable basis to do so”).




                                        19
insured’s misfortunes, “bargaining for settlement or [resolution of]
claims,” or the deprivation of any contractually assured benefit. 61
Neither the animating rationale for the duty of good faith and fair
dealing nor any precedent supports extending its scope to encompass
post-accident guidance inquiring about, ensuring, or protecting an
insured’s safety. In short, while an insurer owes an insured a duty of
good faith and fair dealing, that duty is not applicable to the conduct
alleged here.
                             C. Phillips Factors
      To determine whether a duty exists and what its parameters are,
we apply what are commonly called the “Phillips factors.” 62 This inquiry
requires us to “weigh[] the risk, foreseeability, and likelihood of injury
against the social utility of the actor’s conduct, the magnitude of the
burden of guarding against the injury, and the consequences of placing
the burden on the defendant.” 63 In making this assessment, we also
consider “whether one party would generally have superior knowledge
of the risk or a right to control the actor who caused the harm.” 64 Here,




      61   Union Bankers Ins., 889 S.W.2d at 283.
      62  Humble Sand & Gravel, Inc. v. Gomez, 146 S.W.3d 170, 182 (Tex.
2004); see Pagayon v. Exxon Mobil Corp., 536 S.W.3d 499, 504 (Tex. 2017);
Praesel v. Johnson, 967 S.W.2d 391, 397-98 (Tex. 1998); Greater Hous. Transp.
Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990).
      63   Humble Sand & Gravel, 146 S.W.3d at 182.
      64   Praesel, 967 S.W.2d at 397-98.




                                       20
the relevant risk of harm is a car running over a pedestrian standing
adjacent to a roadway taking pictures of an accident scene.
       We first note that insurers generally have no control over
third-party motorists, and Kenyon does not contend that Elephant had
control over the driver who struck Theodore. Nor is there any evidence
or allegation that Elephant was responsible for Theodore’s presence at
the scene of the accident. Second, foreseeability of the risk of harm is
the “‘foremost and dominant consideration’ in the duty analysis” because
“there is neither a legal nor moral obligation to guard against that which
cannot be foreseen[.]” 65 Foreseeability of the “general danger” is an
essential part of the inquiry, but we must also evaluate the
foreseeability of the specific danger—“whether the injury to the
particular plaintiff or one similarly situated could be anticipated.” 66
“Harm is foreseeable if a person of ordinary intelligence should have
anticipated the danger created by an act or omission.” 67
       The general danger of getting hit by a car may be reasonably
foreseeable if an insured is “instructed” to take pictures at the scene of
an automobile accident or if such a request is issued without also
warning the insured to “be careful” or without first inquiring whether
the insured believes it is safe to do so. But that is true only because the


        Tex. Home Mgmt., Inc. v. Peavy, 89 S.W.3d 30, 34 (Tex. 2002) (quoting
       65

El Chico Corp. v. Poole, 732 S.W.2d 306, 311 (Tex. 1987)); Hous. Lighting &
Power Co. v. Brooks, 336 S.W.2d 603, 606 (Tex. 1960).
       66Bos v. Smith, 556 S.W.3d 293, 303 (Tex. 2018); see Mellon Mortg. Co.
v. Holder, 5 S.W.3d 654, 656-58 (Tex. 1999) (plurality op.); Nixon v. Mr. Prop.
Mgmt. Co., 690 S.W.2d 546, 551 (Tex. 1985).
       67   Bos, 556 S.W.3d at 303.




                                      21
danger of getting hit by a car when standing on the side of a road exists
regardless of the activity being undertaken at the time and regardless
of the care one is taking for one’s own safety. The danger is no more or
less foreseeable because photographs are being taken. The likelihood of
injury was no greater than if Kenyon had exited her vehicle to depart
the scene or if she was standing on the side of the road talking to a
tow-truck driver or a first responder.
         The risk of harm to a third party not involved in the accident who
arrives on scene at some later point in time, like Theodore, is not
reasonably foreseeable. 68 “Foreseeability requires more than someone,
viewing the facts in retrospect, theorizing an extraordinary sequence of
events whereby the defendant’s conduct brings about the injury.” 69
“[Even if] the insurer encourages the insured to ‘[g]o ahead and take
pictures,’ there is no reason for an insurer to anticipate that the insured
will do so in dangerous conditions or circumstances.” 70
         To the extent the risk of harm was foreseeable to someone in
Elephant’s position, it was equally foreseeable—if not more so—to
someone in Kenyon’s or Theodore’s position, both of whom were better
situated to contemporaneously assess their physical safety and act


         See Mellon Mortg., 5 S.W.3d at 656-58 (plurality op.) (holding that the
         68

risk of harm was not foreseeable even though violent criminal conduct was
generally foreseeable because the defendant property owner could not have
reasonably foreseen that unauthorized access to its parking garage would lead
to an unrelated third-party’s injuries).
         69   Doe v. Boys Clubs of Greater Dall., Inc., 907 S.W.2d 472, 478 (Tex.
1995).
         628 S.W.3d 868, 915 (Tex. App.—San Antonio 2020) (Marion, C.J.,
         70

dissenting).




                                         22
accordingly. Time and again we have declined to impose a duty to warn
about open and obvious conditions, even when the actor has control over
the premises or the injured party.
         In Austin v. Kroger Texas, LP, for example, we held that the
employer’s premises-liability duty to its employee did not include the
duty to protect or warn against an open and obvious danger because the
employee was in a better position to discover the danger. 71                The
employer in that case had greater control than Elephant had here.
Elephant’s employee was not present at the scene, and her only
connection to what occurred was answering a long-distance phone call.
Kenyon testified that she felt safe and would have taken appropriate
action if she believed that she or her husband were in danger. While
“[a]n insurance company has exclusive control over the evaluation,
processing[,] and denial of claims,” “exclusive control” does not translate
to potential liability for everything that happens during the claims
process. 72      Even if Elephant’s employee had some real or perceived
measure of control at the time, she did not have a duty to warn of obvious
dangers because Kenyon and Theodore had superior knowledge of the
conditions and the best opportunity to avoid the harm. Any benefit of
imposing a duty to warn or inquiring about the insured’s safety is
negligible at best. Ultimately, the people at the scene of an accident can




         71   465 S.W.3d 193, 217 (Tex. 2015).
         72   Arnold v. Nat’l Cnty. Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex.
1987).




                                         23
reasonably be expected to take responsibility for their own safety even
without being asked or told to do so. 73
      Kenyon nonetheless asserts that the imposition of a duty is
warranted because the burden on insurers to refrain from requesting
accident-scene photos or of doing so only with a safety admonishment is
so slight in comparison to the magnitude of potential harm. But the
consequence of placing the burden on the insurer is not limited to how
it would be obliged to act under a particular set of circumstances; it also
includes the burden of liability for acts of third parties beyond its
control.
      Weighing the relevant factors, we decline to recognize the duty
Kenyon proposes. We turn now to Kenyon’s alternative argument that
Elephant owed a duty under a negligent-undertaking theory.
                      D. Negligent Undertaking
      “Texas law imposes no general duty to ‘become [a] good
Samaritan.’” 74 Nonetheless, we have recognized that a duty arises when
the defendant undertakes, gratuitously or for consideration, to render
services that it knows or should know are “necessary for the protection
of the other’s person or things” and either (1) the failure to exercise
reasonable care increases the risk of physical harm or (2) harm results




      73  See, e.g., RESTATEMENT (THIRD) OF TORTS: LIAB. FOR PHYSICAL &
EMOTIONAL HARM § 51 cmt. a (AM. L. INST. 2012) (presuming that those in a
better position to understand the condition will take reasonable measures to
protect themselves against known risks).
      74   Torrington Co. v. Stutzman, 46 S.W.3d 829, 837 (Tex. 2000)
(alteration in original).




                                    24
because of the other’s reliance on the undertaking. 75              A voluntary
undertaking gives rise to liability for physical harm if the actor fails to
exercise reasonable care in performing the undertaking. 76 “The critical
inquiry concerning the duty element of a negligent-undertaking theory
is whether a defendant acted in a way that requires the imposition of a
duty where one otherwise would not exist.” 77
       Kenyon’s negligent-undertaking theory fails as a matter of law for
numerous reasons.         First, answering a phone call and guiding an



       75   Id. at 837-38. The court of appeals rewrote the first element as
including any undertaking for the plaintiff’s “benefit,” citing a court of appeals
opinion that uses that term in a summary description of the
negligent-undertaking theory but which then goes on to state the elements
precisely as we do here and in our precedent. 628 S.W.3d 868, 892 (Tex. App.—
San Antonio 2020) (en banc) (citing Midwest Emps. Cas. Co. ex rel. English v.
Harpole, 293 S.W.3d 770, 777-78 (Tex. App.—San Antonio 2009, no pet.)).
Although the term “benefit” has appeared in precedent generally describing
the theory, we have not articulated the duty elements in the way the court of
appeals did in this case. Rather, as we have set forth the elements, only an
action “necessary for the protection of the [plaintiff’s] person or things” meets
the threshold requirement for imposing a duty under a negligent-undertaking
theory. See, e.g., Colonial Sav. Ass’n v. Taylor, 544 S.W.2d 116, 119-20 (Tex.
1976) (noting that the plaintiff, who complained that the defendant had failed
to fulfill a promise to secure casualty insurance for the plaintiff’s property, was
relying on a “theory of recovery . . . based on the rule that one who voluntarily
undertakes an affirmative course of action for the benefit of another has a duty
to exercise reasonable care [so] that the other’s person or property will not be
injured thereby” and listing the required element as an action “necessary for
the protection” of the person or property (emphases added)). We have not held
that a duty arises if the plaintiff would merely “benefit” in some way from the
undertaking; instead, in describing the theory, we have (at best) generally
equated “benefit” with “protection.”
       76Torrington, 46 S.W.3d at 838 (quoting RESTATEMENT (SECOND) OF
TORTS § 323 (AM. L. INST. 1965)).
       77   Nall v. Plunkett, 404 S.W.3d 552, 555 (Tex. 2013).




                                        25
insured through the initial steps of the insurance claims process is not
an action “necessary” to “protect” the insureds or their property from
“harm.” 78     Nor is an instruction to take photographs documenting
existing damage “necessary” to “protect” person or property from
“harm.”       Further, Kenyon does not allege, and the record does not
contain any evidence, that Elephant’s employee undertook to guide the
Kenyons through the process of taking photographs—the activity
Kenyon alleges increased the risk of physical harm.               For instance,
Kenyon does not contend (and the record does not contain any evidence)
that Elephant’s employee undertook to direct her or Theodore as to when
and how to take any pictures. Elephant’s employee also did not offer
Kenyon or Theodore any safety advice, and Kenyon testified that she did
not request any safety advice nor rely on Elephant’s employee to provide
it. 79   Finally, not giving a safety warning is an omission, not an
undertaking. 80 In short, neither Elephant nor its call-center employee


          Cf. Guillory v. Seaton, LLC, 470 S.W.3d 237, 242 (Tex. App.—Houston
         78

[1st Dist.] 2015, pet. denied) (holding that “duties largely focus[ed] on taking
care of billing and other routine administrative matters” were not “for the
benefit or protection of any third parties”).
         Fort Bend Cnty. Drainage Dist. v. Sbrusch, 818 S.W.2d 392, 396-97
         79

(Tex. 1991) (observing that a party cannot rely on information that was never
communicated).
         80Id. (holding a negligent-undertaking claim failed because the
defendant did not undertake “an affirmative course of action”); Colonial Sav.
Ass’n, 544 S.W.2d at 119 (stating an undertaking requires “an affirmative
course of action”); see Knife River Corp.–S. v. Hinojosa, 438 S.W.3d 625, 631-32
(Tex. App.—Houston [1st Dist.] 2014, pet. denied); Thornton v. Henkels &
McCoy, Inc., No. 13-12-00585-CV, 2013 WL 5676026, at *3 (Tex. App.—Corpus
Christi–Edinburg Oct. 17, 2013, no pet.) (mem. op.) (holding that the
defendant, who failed to repair a sagging cable line, was not liable for negligent




                                       26
undertook       necessary    protective     action,   and   Kenyon   did   not
detrimentally rely on anything Elephant’s employee said (or did not say)
with regard to ensuring the safety of person or property.
       The court of appeals sought to leverage various provisions of the
insurance policy to satisfy the protection prong, noting that roadside
assistance and collision coverage “benefit” the insured and emphasizing
that protection is included in the name “Personal Injury Protection”
benefits. 81    While such contract benefits are certainly helpful and
desirable to insureds, it is difficult to conceive how they are essential
protective actions. It is even harder to fathom how undertaking to
provide them could or did “increase the risk of harm.” Nor is there any
evidence indicating that the Kenyons detrimentally relied on those
promises or even an allegation that Elephant failed to deliver on any of
them. Because neither Elephant nor its call-center employee engaged
in an affirmative course of action necessary for the protection of the
Kenyons’ person or property, there is no cause of action for negligent
undertaking.
                                 III. Conclusion
       For the foregoing reasons, Elephant did not owe a duty applicable
to the circumstance alleged, and the trial court properly granted
summary judgment on Kenyon’s negligence, negligent-undertaking,
negligent-training, and gross-negligence theories. We therefore reverse


undertaking because the claim requires an “affirmative course of action” and
cannot be predicated upon an alleged negligent omission or failure to act)
(citing Coastal Corp. v. Torres, 133 S.W.3d 776, 780-81 (Tex. App.—Corpus
Christi–Edinburg 2004, pet. denied)).
       81   628 S.W.3d at 893.




                                       27
the court of appeals’ judgment and render judgment that Kenyon take
nothing on those claims.




                                     John P. Devine
                                     Justice

OPINION DELIVERED: April 22, 2022




                                28
                                APPENDIX
                            (Statement Begins)
       Elephant: Loss Reporting Unit. This is ***** speaking. How
may I help you?
       Kenyon: Hi, ******. My name is Lorraine Kenyon, K-E-N-Y-O-N,
and I’ve just slid off the road and hit a hill.
       Elephant: Okay. What’s the Elephant Policy Number and I can
get a claim number going for you?
       Kenyon: [policy number omitted].
       Elephant: Okay. So the call will be recorded. I’m just going to
ask a few questions to get information we need.
       Kenyon: Okay.
       Elephant: What time was it that this happened?
       Kenyon: It just happened — I guess 2:00 or — two o’clock.
(Speaking to someone else) No. Do we need to call 911? Well, I’ve got
the insurance. Yeah. I’m not — I’m not hurt. No. Just soreness, you
know, I think from the seat — from the seat belt.
       Elephant: And can you confirm the email and mailing address?
       Kenyon: [address omitted]
       Elephant: And a good contact number for you?
       Kenyon: [telephone number omitted]
       Elephant: Okay. And is this a cell phone?
       Kenyon: Just — Just a second. (Speaking to someone else) No.
Thank you very much for caring. All right. All right. I’m sorry. That
was — the Fire Department stopped by.
       Elephant: Okay. That’s fine.




                                     29
       Kenyon: Uh-huh. And do you have another question now?
       Elephant: What cell phone provider do you have?
       Kenyon: AT&T.
       Elephant: AT&T? Okay. And which vehicle was this?
       Kenyon: It’s the 2 — 2006 Ford Ranger.
       Elephant: Okay. And so how did the incident happen?
       Kenyon: I was coming around the — a bend when — it’s raining
here and it’s really wet, and the car started to slide and it spun and I
hit a — a hill.
       Elephant: Okay.
       Kenyon: Do you want us to take pictures?
       Elephant: Yes, ma’am. Go ahead and take pictures. And — And
we always recommend that you get the police involved but it’s up to
you whether you call them or not. Is your vehicle drivable?
       Kenyon: No, it’s not.
       Elephant: Okay. And what type of damages to the vehicle?
       Kenyon: Well, there’s a busted wheel, lots of scrapes and dents,
because it did hit the side of a hill.
       Elephant: Yes, ma’am.
       Kenyon: And the — one bumper’s off and the front bumper fell
off.
       Elephant: Okay. And are you okay? Any injuries?
       Kenyon: No injuries.
       Elephant: No?
       Kenyon: Just scared and a little sore.




                                         30
      Elephant: I don’t blame you. Well, I hope the soreness goes
away. I’m — I’ll note that you’re sore —
      Kenyon: Uh-huh.
      Elephant:— just so that the adjuster can follow up with that.
What road was this?
      Kenyon: It’s Babcock.
      [spelling and location of the road omitted]
      Kenyon: I think I’m less than five miles away from my home.
      Elephant: Okay. Yeah. They — They say, like, a lot of times,
accidents happen within five miles —
      Kenyon: Uh-huh.
      Elephant: — of the home.
      Kenyon: Uh-huh.
      Elephant: Well, again, I’m really sorry about your incident. Let
me see. Do you know who’s towing the vehicle yet?
      Kenyon: No. No. You — You’re the first call I made. Well, I made
a call to my husband, who was home, thank God, and then you —
      Elephant: Okay.
      Kenyon: — you’re my second call.
      Elephant: Okay. And pictures — And you said you’re going to
take pictures. And the vehicle is not drivable. Let me go back real
quick. It does look like you have roadside assistance towing on the
policy, so what I can do is, I can go ahead and transfer you over to
them, that way —
      Kenyon: Uh-huh.




                                   31
       Elephant: — they can help you out with getting the vehicle
towed.
       Kenyon: Okay. And — All right. You said you’d prefer that we do
call the police?
       Elephant: We do always recommend that you call the police just
in case; that way, they know that there was an incident. I don’t know if
they’re going to come out because you’re saying that there’s really no
injuries or no property damage —
       Kenyon: No.
       Elephant: — or anything.
       Kenyon: Well, the guardrail, it probably saved my life. It’s a
little bent.
       Elephant: Oh, okay. Well, if there is property damage, I would
definitely recommend calling because you would end up being liable for
that guardrail.
       Kenyon: Okay.
       Elephant: Yeah.
       Kenyon: I will.
       Elephant: So go ahead and give them a call.
       Kenyon: All right.
       Elephant: And is there anything else I can assist you with at
this time?
       Kenyon: No. I’ve never had an accident.
       Elephant: Uh-huh.
       Kenyon: So when I dial 911 — Is that what I dial?




                                   32
      Elephant: I’m not sure what — You can always dial them and
then see if they’re the ones that you need to actually talk to or if
they’re going to give you a nonemergency —
      Kenyon: Ted — (Screaming)
      Elephant: Hello, ma’am.
      Kenyon: (Screaming)
      Elephant: Ma’am, are you okay?
      [Kenyon screaming]
      Elephant: Ma’am? Ma’am?
      Kenyon: Oh, my God. Please dial 911 and get help. They’ve just
run over my husband. The same thing happened to another car.
      Elephant: Okay, ma’am. I’m going to call 911 now. Okay? I’m
calling 911.
      Kenyon: Okay.
      Elephant: Okay.
      Kenyon: Okay.
                         (Statement Concluded)




                                    33